                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DaJUAN BENSON,                                  2:18-cv-13747-TGB-MKM


                 Plaintiff,                   HON. TERRENCE G. BERG


     v.
                                                 ORDER DISMISSING
                                                COMPLAINT WITHOUT
                                                    PREJUDICE
PAUL CORRIE, KITTLE,


                 Defendants.



     Plaintiff DaJuan Benson was a pretrial detainee at the

Washtenaw County Jail in Ann Arbor, Michigan when he filed a pro se

civil rights complaint under 42 U.S.C. § 1983 challenging the

constitutionality of his detention.        ECF No. 1. Specifically, Plaintiff

alleges defendants Washtenaw County Deputy Sheriff Paul Corrie and

another deputy sheriff identified only by the surname Kittle showed the

complaining witness a photo line-up that consisted of Plaintiff’s photo

only. It appears this eyewitness identification contributed to Plaintiff’s
                                      1 
 
arrest and detention. Plaintiff alleges that the eyewitness identification

procedure violated state and federal constitutional requirements,

including his right to due process, and departed from law enforcement

policy. As relief, Plaintiff requests the Court to order that the state

criminal proceedings against him be dismissed. Less than two months

after Plaintiff filed this lawsuit, however he entered a guilty plea to one

of the charged crimes. Accordingly, he is now a state prisoner.1

                                                               DISCUSSION

              Under the Prison Litigation Reform Act of 1996, federal district

courts must screen an indigent prisoner’s complaint and dismiss “any

prisoner action brought under federal law if the complaint is frivolous,

malicious, fails to state a claim for which relief can be granted, or seeks

monetary relief from a defendant immune from such relief.” Flanory v.

Bonn, 604 F.3d 249, 252 (6th Cir. 2010) (citing 28 U.S.C. §§ 1915(e)(2)

and 1915A and 42 U.S.C. § 1997e). A complaint is frivolous if it lacks

an arguable basis in law or in fact, Neitzke v. Williams, 490 U.S. 319,

325 (1989), and subject to dismissal for failure to state a claim if the
                                                            
1 The Sixth Circuit has also stated “Heck applies to suits filed by
pretrial detainees.” Adams v. Morris, 90 F. App’x 856, 858 (6th Cir.
2004).
                                                                   2 
 
allegations, taken as true, show the plaintiff is not entitled to relief.

Jones v. Bock, 549 U.S. 199, 215 (2007).

     Here, Plaintiff’s suit is barred by Heck v. Humphrey, 512 U.S. 477

(1994) because under that case “a state prisoner cannot bring a § 1983

action directly challenging his confinement until and unless the reason

for his continued confinement has been reversed on direct appeal,

expunged by executive order, declared invalid by a state tribunal, or has

otherwise been called into question by a federal court’s issuance of a

writ of habeas corpus.”       Adams, 90 F. App’x at 857.       Further, in

Edwards v. Balisok, 520 U.S. 641 (1997), the Supreme Court extended

Heck to bar § 1983 actions “that do not directly challenge confinement

but instead challenge procedures which necessarily imply unlawful

confinement.” Adams, 90 F. App’x at 858 (citation omitted).

     Because    Plaintiff’s   confinement   has   not   been   successfully

challenged by any of the procedures listed in Heck, his claims are not

cognizable under § 1983 and this Court cannot grant him any relief

under that statute. It is therefore ordered that the Complaint (ECF




                                     3 
 
No.1) is DISMISSED WITHOUT PREJUDICE because Plaintiff has

not made the required showing under Heck.

     SO ORDERED.


Dated: January 31, 2019

                          s/Terrence G. Berg
                          TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE


                       Certificate of Service

      I hereby certify that this Order was electronically submitted on
January 31, 2019, using the CM/ECF system, which will send
notification to all parties.

                                       s/A. Chubb
                                       Case Manager

 




                                  4 
 
